DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
10/07/2022.

Status of Rejections
All other previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments.

Claims 1-14 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 4: The original disclosure only supports a BET surface area values of 10-130 m2 gCAT-1 for functionalized Mn, Co, Ni, and Cu (see Fig 5 and page 16 of the specification). Therefore, the transition metals listed in claim 4 that are not Mn, Co, Ni, or Cu are considered new matter because of the new amendment to claim 1 claiming the BET surface area. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (“Porous Solid Superacid SO42-/Fe2-xZrxO3 Fenton Catalyst for Highly Effective Oxidation of X‑3B under Visible Light”, Industrial & Engineering Chemistry Research, 2013, 52, pages 16698-16708). 

Claim 1: Wu discloses a catalyst for an electro-Fenton system (see e.g. abstract of Wu), the catalyst comprising 
one or more species of SO42- functionalized transition metal oxide grains (SO42-/Fe2-xZrxO3, see e.g. abstract  of Wu); 
wherein the SO42- functionalized transition metal oxide grains have a BET surface area value of 76.82 m2 gCAT-1 (see e.g. “S-Fz” on Table 1 of Wu)

Claim 2: Wu discloses that the SO42-  functionalized transition metal oxide grains have a porous structure (see e.g. abstract  of Wu);

Claim 4: Wu discloses that a transition metal of the SO42- functionalized transition metal oxide grains comprises at least iron (Fe) and zirconium (Zr) (see e.g. abstract of Wu). 

Claim 5: The limitation claiming “wherein -OH species are formed due to heterogeneous catalysis of the transition metal oxide grains” is an intended use/function for the catalyst. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Wu discloses all the claimed structure for claim 5 and anticipates this claim. Furthermore, Wu discloses -OH species are formed due to heterogeneous catalysis of the transition metal oxide grains (see e.g. page 16705, col 2, 3.4.3 of Wu). 

Claim 6: The limitations claiming “wherein the -OH species convert SO42- species functionalized on surfaces of the transition metal oxide grains, into SO4.- species, and wherein a non-biodegradable organic material is decomposed by the SO4.- species” are intended uses/functions for the catalyst. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Wu discloses all the claimed structure for claim 6 and anticipates this claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.

Claim 3: Wu teaches that the metal oxide grains have a diameter of less than 50 nm (see e.g. Fig 1b of Wu), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Degradation and Mineralization of Carbamazepine Using an Electro-Fenton Reaction Catalyzed by Magnetite Nanoparticles Fixed on an Electrocatalytic Carbon Fiber Textile Cathode”, Environmental Science & Technology, October 2018, 52, pages 12667-12674) in view of Wu.  

Claim 7: Liu discloses an electro-Fenton system (see e.g. abstract of Liu), the electrode comprising a catalyst (see e.g. abstract of Liu). 

Liu does not explicitly teach that the catalyst of claim 1. Wu teaches the following regarding iron based Fenton catalysts (see e.g. connecting paragraph of pages 16698 and 16699 and page 16706, col 2, “4. Concluding remarks” of Wu):
As widely used Fenton materials, iron based catalysts can change the microscopic properties by introducing functional group on Fe species, aiming to broaden their working range. It comes to our notice that the acid sites immobilized solid catalysts, which have been employed in solid acid catalysts, are extensively used in many organic catalytic reactions, such as esterification, isomerization n of n-alkanes, epoxidation, and acylation. From this point of view, SO42‑ Fe2O3 solid superacid catalysts are a kind of environmentally friendly industry catalysts to substitute current liquid acids. Many studies have further shown that the acid intensity of catalyst SO42‑/ Fe2O3 (H0 = −13.0) can be improved by doping transition metal ions and surface chelate modification. In
our previous work, the S modified ZnFe2O4 catalyst has been successfully introduced to photo-Fenton processes, which exhibited a high reactivity for decomposition of H2O2. Compared with the Zn doped, zirconium ions have stronger abilities in immobilizing sulfur species, which could change surface physical and chemical properties of the catalysts and promote electron transfer from the Fe species to H2O2 molecules. Therefore, the incorporation of zirconium and sulfur species into the lattice of Fe2O3 might further enhance its activity and extend the application range in heterogeneous Fenton process.

Based on the above idea, in this study, we have synthesized the sulfated bimetallic oxide SO42−/Fe2−xZrxO3 by the citric acid templated method for the first time, which exhibited high specific surface area and uniform porous structure. Aiming to enhance catalytic performance, we investigated more details in the process of preparing the solid superacid…The surface structure and properties of the solids have been changed after the incorporation of Zr ions into the sulfated iron oxide. In particular, the BET surface area and surface acidity of the metal oxide framework were greatly enhanced. By characterization of NH3-TPD and Py-IR, it was found that a large number of the Brønsted and Lewis acid sites existed on the surface of the solids, which obviously promoted the adsorption and degradation of the substances. More importantly, since the sample SF-Z had extraordinary activity under neutral or even strong alkaline conditions (pH = 10.0), the acid site centers had a positive effect on widening the
working pH range in Fenton oxidation. The interesting subject of our research showed that the synergetic effect of acid sites of solid and visible light can play a significant role in photo-Fenton reaction.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Liu by subsisting the iron oxide with the SO42−/Fe2−xZrxO3 taught in Wu because this material has an enhanced BET surface area and surface acidity, which promotes the adsorption and degradation of the substances

Claim 8: Liu in view of Wu discloses 
a conductive substrate (carbon cloth, pages 12668, col 2, “Preparation of Electrodes” of Liu); 
a catalyst layer coated on at least one surface of the conductive substrate and comprising the catalyst (pages 12668, col 2, “Preparation of Electrodes” of Liu); and 
a binder layer provided between the conductive substrate and the catalyst layer (Nafion, pages 12668, col 2, “Preparation of Electrodes” of Liu).

Claim 9: Liu in view of Wu discloses that the catalyst layer comprises a carrier supporting the catalyst (carbon nanofibers, see e.g. page 12668, connecting paragraph of col 1 and 2 of Liu)

Claim 10: Liu in view of Wu discloses that the carrier comprises carbon (C) (carbon nanofibers, see e.g. page 12668, connecting paragraph of col 1 and 2 of Liu).

Claim 11: Liu in view of Wu discloses that the catalyst is comprised by 0.05 weight part to 5 weight parts based on 100 weight parts of the carrier (see e.g. page 12668, col 2, paragraph starting with “Fe3O4-NP@CNF composites” of Liu)

Claim 12: Liu in view of Wu discloses that a binder of the binder layer comprises insoluble polymer (Nafion, pages 12668, col 2, “Preparation of Electrodes” of Liu).

Claim 13: Liu in view of Wu discloses an electro-Fenton system (see e.g. abstract of Liu) comprising: 
the catalyst of claim 1 (see rejection of claim 7); 
an electrode comprising the catalyst (see rejection of claim 7); and 
an aqueous electrolyte solution (see e.g. page 1266, col 2, “Electrochemical Experiments” and page 12669, col 2, “Morphology and Structure” of Liu). 

Claim 14: Liu in view of Wu discloses the aqueous electrolyte solution has a pH ranging from 4 to 10 (see e.g. page 1266, col 2, “Electrochemical Experiments” of Liu), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795